DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 04/06/2020.  These drawings are acceptable.

Claim Status
Claims 1-21, 28, 34, and 37-40 are canceled whereas as claims 42-46 is newly added. Therefore, claims 22-27, 29-33, 35, 36, and 41-46 are currently pending for examination in this Office action. 

Claim Objections
Claims 25 is objected to because of the following informalities.  
Regarding claim 25, there is insufficient antecedent basis for the term “the digital state”. 
Appropriate correction(s) is/are required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing means configured for sensing”; “a control module… configured for receiving” and “the control module configured to detect” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25, 29-31, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (Wilson; US 2013/0285681) in view of Niemiec et al. (Niemiec; US Patent No. 6,411,567). 
As per claim 22, Wilson teaches an electronic tag comprising: 
sensing means configured for sensing a plurality of conditions (a grid 16 sensing plurality of conditions associated with a plurality of medication blisters or cells; see e.g. FIG. 1, para. [0108] and [0116], wherein a plurality of different conditions are also known [see e.g. Niemiec col. 6, lines 41-]); a control module, electrically connected to the sensing means, configured for receiving data relating to the plurality of sensed conditions (a tag including one of more controllers, electrically connected to the grid, receives data related to the sensed conditions; see e.g. para. [0156-159]); a transmitter module, electrically connected to the control module, configured for transmitting, for reception by a remote monitoring station, a notification signal including the data relating to any one or more of the plurality of sensed conditions (transmitting data from the tag to remote computer, see e.g. para. [0114], [0143], and FIG. 7, wherein the collected data is one or more conditions data, see e.g. para. [0124] and [0156-159], which can be transmitted to the remote computers. In addition, the one or more components are electrically connected with each other, see e.g. FIGS. 1-5, which means that the communication module is also connected with rest of the modules or circuitry); and input circuitry, electrically connected to the control module (the grid or the sensor grid also functions as input circuitry and is connected to the rest of the circuit modules; see e.g. FIGS. 1-5), configured for regulating an operation expulsion or removal of medication is monitored and reported to the tag which increases the bus resistance and is sensed, see e.g. para. [0156-159], wherein this provides input of resistance which is subsequently monitored to determine next removal of medication, wherein the operation of control module is regulated depending on physical configuration of the grid or sensor  i.e. whether data is outputted or not based on whether one of the medication pill is removed or not thereby affecting the grid’s previous configuration, wherein different limits for different condition are also known [see e.g. Niemiec, col. 6, lines 61-67—col. 7, lines 1-14]), wherein the control module is configured to detect the physical configuration of the input circuitry (when the medication is removed, physical configuration of the circuitry is detected by detecting change in the resistance on the bus, see e.g. para. [0156-159], wherein this new resistance is considered as input for next medication removal).  
Wilson does not explicitly teach to cause the notification signal to be transmitted, via the transmitter module, when any one or more sensed conditions corresponds to the limit.  
Niemiec, however, teaches to cause notification signal to be transmitted, via transmitter module, when the at least one sensed condition (an RF transmitter sends information corresponding to usage of medication stored in one cell in the blister package to the remote information transceiver upon breakage of the severable conductor associated with the one cell, see e.g. abstract, col. 2, lines 32-36 and claim 1, section e, wherein different limits for different sensed conditions are also known; see e.g. col. 6, lines 61-67—col. 7, lines 1-26), wherein the removal of one cell would correspond to the resistive limit previously set by the circuitry as suggested by Wilson. Wilson and Niemiec are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of prompt reporting every time medication is expelled from blister pack which would be desired for certain 

As per claim 23, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein detecting the physical configuration of the input circuitry includes determining a continuity thereof (as discussed in analysis of merits of claim 1, Wilson teaches that the continuity of one or more sensors grids of the blister pack is determined by monitoring resistance; see e.g. para. [0156-159]). 

As per claim 24, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the physical configuration of the input circuitry is modifiable whereby the limit is selectively selectable, thereby selectively configuring operational parameters of the electronic tag (as discussed previously, Wilson teaches monitoring sensor grid, which is modified when medication is removed, see e.g. para. [0156-159], thereby changing resistance or capacitance of the overall circuitry, which selectively sets limit for the monitored resistance or capacitance selectively configuring the operational parameters of the system). 

As per claim 25, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the physical configuration of the input circuitry is modifiable by separating a portion of the input circuitry from a remainder thereof, to thereby affect continuity, and accordingly the digital state, of the input circuitry (as discussed, Wilson teaches monitoring sensor grid, which is modified when medication is removed and the resistance or capacitance related to the pill is separated thereby affecting continuity, see e.g. para. [0156-159], which also changes digital state of the sensor grid).


As per claim 29, the electronic tag of claim 27 as taught by Wilson and Niemiec, wherein Wilson teaches that monitoring tag 14 is configured to detect a change in resistance of the respective bus (or respective one of the plurality of loops) when a dose is removed (see e.g. para. [0156-159]). Even though Wilson teaches running current through one or more conductive traces (see e.g. para. [0130]), Wilson does not teach measuring voltage over the terminals. However, correlation between current, resistance and voltage is widely known and it would have been obvious to one of ordinary skill in the art to infer voltage when respective resistance and current in the one or more traces or sensor grid loops is known. 

As per claim 30, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the control module is configured to detect the physical configuration of the input circuitry by measuring digital state of each of the plurality of loops (Wilson teaches that the a monitoring tag detects physical configuration of the sensor grid by measuring digital state of the loops i.e. whether the one or more loops are broken or intact; see e.g. para. [0156-159]). 

As per claim 31, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the plurality of sensed conditions are selected from the group comprising temperature, moisture, geographical location, impact, inclination, tamper (the broken trace or sensor grid as taught by Wilson, see e.g. para. [0156-159] can be interpreted as tamper when ID number is used to authenticate contents; see e.g. para. [0066]), light, sound, and pressure. 

As per claim 32, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the transmitter module transmits the notification signal via a wireless communications network utilizing a suitable communication protocol or standard, for reception by the remote monitoring station transmitting data from the tag to one or more remote computers, see e.g. para. [0114], [0143], and FIG. 7, including notification as suggested by Niemiec and discussed in analysis of merits of claim 1. The disclosed wireless communication is carried out using a wireless communication network utilizing a suitable communication protocol include Capacitive Coupled, RFID, HF, UHF, Bluetooth and NFC; see e.g. para. [0114] of Wilson). 

Claim 27, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Niemiec, as applied to claim 32 above, and further in view of Burg et al. (Burg; US 2010/0000899).
As per claim 27, the electronic tag of claim 22 as taught by Wilson and Niemiec, 
wherein the disclosed system of Wilson teach an input circuitry including a number of groups of condictive element arraned in a plurality of loops (conductive grid 16, see e.g. para. [0108], arranged in shape of plurality of loops; see e.g. FIG. 4) but does not explicitly teach that the loops are connected, in parallel, to one another. 
Burg, however, teaches that a separate parallel circuit can exist between each blister and a microprocessor (see e.g. para. [0025]). Wilson, Niemiec and Burg are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining when a disbursement has occurred as suggested by Burg (see e.g. para. [0025]).

As per claim 35, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the disclosed system of Wilson teach an input circuitry including a number of groups of condictive element arraned in a plurality of loops (conductive grid 16, see e.g. para. [0108], arranged in shape of plurality of loops; see e.g. FIG. 4) but does not explicitly teach that the loops are connected, in parallel, to one another. 
Burg, however, teaches that a separate parallel circuit can exist between each blister and a microprocessor (see e.g. para. [0025]). Wilson, Niemiec and Burg are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining when a disbursement has occurred as suggested by Burg (see e.g. para. [0025]).

As per claim 36, the electronic tag of claim 35 as taught by Wilson, Niemiec and Burg, wherein Wilson teaches that a physical appearance of each of the groups of conductive elements regulates the operation of the control module, by separately providing a limit for a particular sensed condition (physical appearance for each element of the conductive grid regulates the operation of the tag i.e. to generate an output to a remote system or controller, wherein removing each blister would set a new limit for the resistive element or sensing new condition of the sensor grid 14 as discussed earlier. Even though the claimed separately providing a limit does not specify that the limit is different, the disclosed resitance of the sensor grid would gradually change thereby setting new limit for remaining blisters. Also, same limit for different blisters can be interpreted as separately providing a limit. Nonetheless, different limits for different sensed conditions are known; see e.g. col. 6, lines 61-67—col. 7, lines 1-26). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Niemiec, as applied to claim 22 above, and further in view of Martin et al. (Martin; US 2006/0145863).
As per claim 26, the electronic tag of claim 22 as taught by Wilson and Niemiec, except the claimed subject matter of indication means for indicating optically the limit. 
Martin, however, teaches indication means for indicating optically limit (an indicating means or reference zone 34 which indicates threshold value or limit value by the reference zone 34; see e.g. para. [0077]). Similarly, limit value can be indicated in disclosed system of Wilson and/or Niemiec. Wilson, Niemiec and Martin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system of providing visual awareness regarding one or more conditions of the system as suggested by Martin (see e.g. para. [0077]). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Niemiec, as applied to claim 32 above, and further in view of Ghandi et al. (Ghandi; US 2016/0300285).
As per claim 33, the electronic tag of claim 32 as taught by Wilson and Niemiec, wherein Wilson teaches that the wireless communications network comprises Capacitive Coupled, RFID, HF, UHF, Bluetooth and NFC; see e.g. para. [0114]. Wilson does not teach a low-power wide-area network. 
Ghandi, however, teaches a low-power WAN (LTE communication protocol; see e.g. [0011]). Similarly, it would have been obvious to one of skilled in the art to use LTE communication for the disclosed communication in Wilson. Wilson, Niemiec and Ghandi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the benefit of longer battery life using LTE communication protocol. 

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 

	Examiner respectfully disagrees with Applicant’s argument. Examiner respectfully submits that the claim 34 was not included in its entirely into the claim 22; the claim 22 remains non-patentable as elaborated in analysis of merits of claim 22. Claims 35 and 36 are now rejected since they no longer depend on previously presented claim 34. 

Allowable Subject Matter
Claim 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 41, Wilson teaches an electronic tag comprising: 
sensing means configured for sensing at least one condition (a grid 16 sensing a condition; see e.g. para. [0108] and [0116]); a control module, electrically connected to the sensing means, configured for receiving data relating to the at least one sensed condition (a tag including one of more controllers, electrically connected to the grid, received data related to the sensed condition; see e.g. para. [0156-159]); a transmitter module, electrically connected to the control module, configured for transmitting, for reception by a remote monitoring station, a notification signal including the data relating to the at least one sensed condition (transmitting data from the tag to remote computer, see e.g. para. [0114], [0143], and FIG. 7, wherein the collected data is one or more condition data, see e.g. para. [0124] and [0156-159], which can be transmitted to the remote computers. In addition, the one or more components are electrically connected with each other, see e.g. FIGS. 1-5, which means that the communication module is also connected with rest of the modules or circuitry); and input circuitry, electrically connected to the control module (the grid or the sensor grid also functions as input circuitry and is connected to the rest of the circuit modules; see e.g. FIGS. 1-5), configured for regulating the operation of the control module, by providing a limit for the at least one sensed condition depending on the physical configuration thereof (expulsion or removal of medication is monitored and reported to the tag which increases the bus resistance and is sensed, see e.g. para. [0156-159], wherein this provides input of resistance which is subsequently monitored to determined next removal of medication), the control module being configured to detect the physical configuration of the input circuitry (when the medication is removed, physical configuration of the circuitry is detected by detecting change in the resistance on the bus, see e.g. para. [0156-159], wherein this new resistance is considered as input for next medication removal).  
Niemiec, in a same or similar field of endeavor, teaches to cause notification signal to be transmitted, via transmitter module, when the at least one sensed condition (an RF transmitter sends information corresponding to usage of medication stored in one cell in the blister package to the remote information transceiver upon breakage of the severable conductor associated with the one cell; see e.g. abstract, col. 2, lines 32-36 and claim 1, section e), wherein the removal of one cell would correspond to the resistive limit previously set by the circuitry as suggested by Wilson. 
Another prior art reference, disclosed by Burg, teaches that a separate parallel circuit can exist between each blister and a microprocessor (see e.g. para. [0025]).
However, the prior are references do not explicitly or implicitly teach the claimed “the plurality of loops includes an activation loop which is automatically separated from a remainder of the input circuitry when any one of other loops are separated relative to the activation loop so as to cause the control module to be activated.”
Claims 42-46 are allowed for at lease comprising the indicated allowable claim subject matter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD ADNAN/Examiner, Art Unit 2688